DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. The applicant argues on page 10 of the remarks that Thompson does not disclose the extraction of textual data from the captured image of the identity document. The Examiner agrees that Thompsons fails to disclose the idea of extracting textual data from the captured image of the identity document. However Khan discloses extracting textual data from the captured image of the identity document in ¶[0054], “Extracted characteristics may include, but are not limited to, the photograph on the card credential 160, a signature, identity information of the card credential 160, barcode data, QR code data, data within magnetic stripe(s), etc. as well as potentially characteristics of the card itself, including but not limited, physical elements of the card credential 160 and invisible aspects of the card credential 160”. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner submits that the combination of Khan and Thompson teaches the limitation in question. Thus the applicant’s arguments are not persuasive. 
The applicant argues on page 13 of the remarks the idea of the claimed invention performing 1:1 matching with multiple face recognitions. However there is no mention in the claim language which clearly captures this idea that the recognition engines are comparing the single image to each facial recognition engine in order to calculate the degree of similarity of the compared images. Thus the applicant’s arguments are not persuasive. 
In Regards to the Applicant’s arguments on page 19, the applicant argues the combination of Thompson and Khan would not be obvious to one with ordinary skill in the art. The Examiner respectfully disagrees that this combination would not be obvious. Thompson discloses the idea of using facial recognition engine blocks in order to compare images received to an image stored in a database for the purposes of validating a facial image-bearing identity document. Khan also discloses facial recognition in order to validate the image of the user on an identity document with an image stored in a database for the purposes of validating an identity document. Both Khan and Thompson are in the same field of endeavor in regards to validating an identity document thus it would be obvious to combine the teachings of Thompson to Khan in order validate the facial image of a individual in an identity document. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the textual details" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Khan US PG-Pub (US 20150341370 A1) in view of Thompson et al. US Patent (US 9524422 B2) in view of Conradie et al US PG-Pub(US 20190050943 A1).
Regarding Claim 6, Khan teaches an identity document validation system adapted to validate an identity document issued by an issuing authority to certify the identity of an identity document holder whose details are displayed by the identity document together with a first3135698109 1 08/02/2019Attorney Docket No. 377652.00002 image of the identity document holder (¶[0242] The photo ID from the ID document is compared to the photo from the jurisdiction identity information database information returned. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step, otherwise it skips it; [0243] The photo ID from the ID document is considered a match to the photo from the jurisdiction Identity database. An encrypted ‘Photo Match’ response is returned to the scan location and displayed to the user. The examiner interprets if the photo ID’s exceed a confidence level from the matching algorithm then the identity document is validated.)
wherein the identity document validation system comprises: 
an identity document processing unit adapted in use to receive a captured image of the identity document and extract therefrom the image, the first image and the textual details of the identity document holder and the issuing authority ([0054] Accordingly, the CARCREC system validates the card credential 160 as being genuine or counterfeit. As described supra the CARCREC system extracts characteristic information from the card credential 160 which is transmitted to the DVIVDb 150 managed and controlled by Attribute Provider 135. The extracted characteristics are then provided to DVIVE 260 wherein they are compared with data extracted from Identity Attribute Database 250/CSVVE 270 and a resulting validation/denouncement of the card credential 160 is communicated back to the DVIVDb 150 and therein back to the CARCREC for presentation to the agent of the store front relying party. Extracted characteristics may include, but are not limited to, the photograph on the card credential 160, a signature, identity information of the card credential 160, barcode data, QR code data, data within magnetic stripe(s), etc. as well as potentially characteristics of the card itself, including but not limited, physical elements of the card credential 160 and invisible aspects of the card credential 160. The examiner interprets that the prior art is extracting characteristics information on an identity document as seen in Fig. 2 shows the extracted photo which is labeled “210” and the textual details are extracted via OCR as described in ¶[0059] and the issuing authority extracted is labelled as element “230” in Figure 2.) 
primary cross validation unit coupled with the identity document processing unit to receive therefrom the first image(¶[0058], Accordingly, the clerk has scanned a user's driving license as evident from scanned image 200 which includes main photo 210, signature 220, reduced image 215 and second signature 225 together with other purporting to relate to the owner of the driving license, credential. The examiner interprets that the scanned image of the ID contains the photo of the ID document holder and as seen in ¶[0132], a processor is transmitting and performing the validation.), and is adapted in use to receive from the issuing authority, a second image of the identity document holder captured by the issuing authority substantially at the same time as the identity document holder applied for the identity document; (¶[0146], The solution present herein uses matching combination of face detection, face recognition, signature recognition and image matching to authenticate the ID document against the original data from which the ID document was created. The original data includes but is not limited to a photo and signature that was captured at the time the bearer applied for or renewed the ID document. The examiner interprets that the original data contains an image of the ID bearer at the time when they applied for the ID document which is stored in the jurisdiction identity database described in ¶[0020].) 
	Khan does not explicitly teach wherein the primary cross validation unit comprises a plurality of face recognition engine blocks FRB_1, FRB_2 and FRB_3 which are adapted in use to organise the first image, second image and third image into a plurality of pairs and calculate for each pair a measure of the similarity of the images contained therein characterised in that each face recognition engine block FRB_1, FRB_2 and FRB_3 comprises a plurality of face recognition engines E1, E2... E~ adapted in use to be applied to each image in a pair and calculate an accumulated score therefrom representing the degree of matching between the faces of the persons displayed in each image
Thompson teaches wherein the primary cross validation unit comprises a plurality of face recognition engine blocks FRB_1, FRB_2 and FRB_3 which are adapted in use to organise the first image, second image and third image into a plurality of pairs such that one pair of possible pairs of the images is received by each face recognition engine block of the plurality of face recognition engine blocks and calculate for each pair a measure of the similarity of the images contained therein(Col 7, Lines 50-64, The face recognition engine block may be adapted to identify one or more suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) that most closely match the extracted image (FDat.sub.1) or indicate that no closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) are identifiable from the primary archive 28 or the secondary archive 29. The face recognition engine block 30 may further comprise a plurality of face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n), adapted to operate in sequence or in parallel, to compare the extracted image (FDat.sub.1) with the plurality of suspect images (FDat.sub.2) and further suspect images (FDat.sub.3); and determine whether the extracted image (FDat.sub.1) substantially matches one or more of the suspect images (FDat.sub.2) or further suspect images (FDat.sub.3). The examiner interprets the face recognition blocks are calculating the similarities between the extracted photo of the identity document holder and images from the primary and secondary archives for matching the extracted image and the archived image.); 
and the primary cross validation unit is further adapted in use to deem the identity document validated in the event each measure of similarity for each pair exceeds the value of the threshold (Col 9, Lines 28-36, A subset of the identified suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) most closely matching the extracted image (FDat.sub.1) may be selected from the accumulated results O, by reference to a pre-defined and/or user-adjustable threshold. In the event none of the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) identify any suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) as closely matching the extracted image (FDat.sub.1), the process module 32 will produce a null output (P={0} The examiner interprets that based on the accumulated result the image the closely matches the extracted facial image will be selected if it exceeds the pre-determined threshold it will validate the results); wherein each face recognition engine block FRB_1, FRB_2 and FRB_3 comprises a plurality of face recognition engines E1, E2... E~ adapted in use to be applied to each image in a pair and calculate an accumulated score therefrom representing the degree of matching between the faces of the persons displayed in each image(Col 8, Lines 55-65, The analysis module 12 may further comprise a process module 32 adapted to receive and process the accumulated outputs from the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) in the face recognition engine block 30 to determine one or more suspect person facial images (FDat.sub.2) or further suspect images (FDat.sub.3) that most closely match the extracted image (FDat.sub.1) or indicate that no closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) are identifiable from the primary archive 28 or the secondary archive 29. By accumulating the results of multiple face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n). Col 9, 22-28, The process module 32 may rank and score the accumulated outputs O from the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) according to
P=f.sub.1(f.sub.2(ID.sub.i,j),f.sub.3(C.sub.ij)).sub.i=1 to n;j=1 to m where f.sub.1=Σ.sub.i,j=1.sup.n,mW.sub.iID.sub.i,jC.sub.i,j.The examiner interprets that the analysis module is comparing facial images of the identity document holder and stored images in an archive and the process module is calculating a score between each face recognition engine.);
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Thompson to Khan in order to use facial recognition engine blocks to validate the facial images match. One skilled in the art would have been motivated to modify Khan in this manner in order to validate a facial image-bearing identity document from the face pictured (Thompson, ¶[0054])
However the combination of Khan and Thompson does not explicitly teach from a candidate client a third image comprising an image of themselves comprising a selfie of the face of the candidate
Conradie teaches from a candidate client a third image comprising an image of themselves comprising a selfie of the face of the candidate (¶[0009],the user may take a “selfie” photo of their face and send this photo to the collection and validation server. The collection and validation server may then obtain facial feature information by performing facial recognition on the selfie photo, and determine if this facial feature information matches the facial feature information of the identity document photo.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Conradie to Khan and Thompson in order to use a selfie of the candidate for facial validation. One skilled in the art would have been motivated to modify Khan and Thompson in this manner in order to facial feature information matches the facial feature information of the identity document photo. (Conradie, ¶[0009])
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Khan US PG-Pub (US 20150341370 A1) in view of Thompson et al. US Patent (US 9524422 B2) in view of Conradie et al US PG-Pub(US 20190050943 A1)  in view of Landrock et al. US PG-Pub (US 20200195636 A1) and in view of Eisen US PG-Pub (US 20180322501 A1).
Regarding Claim 7, the combination of Khan, Thompson and Conradie teaches the system of Claim 6,
wherein the internal consistency checking unit comprises a plurality of face recognition engines E1, E2... E~ , adapted in use to be applied to the first image and the fourth image and calculate an accumulated score representing the degree of matching between the faces of the persons displayed in each image(Thompson, Col 8, Lines 55-65, The analysis module 12 may further comprise a process module 32 adapted to receive and process the accumulated outputs from the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) in the face recognition engine block 30 to determine one or more suspect person facial images (FDat.sub.2) or further suspect images (FDat.sub.3) that most closely match the extracted image (FDat.sub.1) or indicate that no closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) are identifiable from the primary archive 28 or the secondary archive 29. By accumulating the results of multiple face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) The examiner interprets that the analysis module is comparing facial images of the identity document holder and stored images in multiple archives and calculating a score between each face recognition engine.);and wherein the internal consistency checking unit is further coupled with the primary cross validation unit (Thompson, Col 8, Lines 55-65, The analysis module 12 may further comprise a process module 32 adapted to receive and process the accumulated outputs from the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) in the face recognition engine block 30 to determine one or more suspect person facial images (FDat.sub.2) or further suspect images (FDat.sub.3) that most closely match the extracted image (FDat.sub.1) or indicate that no closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) are identifiable from the primary archive 28 or the secondary archive 29. By accumulating the results of multiple face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n). The examiner interprets that the process module is coupled with the analysis module which is used to determine if the images match or not.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Thompson to Khan and Conradie in order to use facial recognition engine blocks to validate the facial images match. One skilled in the art would have been motivated to modify Khan and Conradie in this manner in order to validate a facial image-bearing identity document from the face pictured (Thompson, ¶[0054])
Khan, Thompson and Conradie do not explicitly teach wherein the identity document processing unit further comprises: a biochip interrogation unit interface coupled with an internal consistency checking unit, wherein the biochip interrogation unit interface is adapted in use permit the transmission to the internal consistency checking unit, of a fourth image of the identity document holder retrieved from a biochip if present in the identity document
Landrock teaches wherein the identity document processing unit further comprises: a biochip interrogation unit interface coupled with an internal consistency checking unit (¶[0068] As shown in FIG. 3, the user terminal comprises an RFID reader 314 integrated into the user terminal 102 or coupled to the user terminal via a wired or wireless connection. As is well known to persons skilled in the art, RFID is the method of uniquely identifying items using radio waves. An RFID reader sends an interrogating signal to a tag and the tag responds with its unique information. The examiner interprets that the RFID reader described in the prior art is used to extract biometric information from an identity document.),wherein the biochip interrogation unit interface is adapted in use permit the transmission to the internal consistency checking unit, of a fourth image of the identity document holder retrieved from a biochip if present in the identity document (¶[0063] The RF chip 206 also stores biometric information of a user (e.g. user A 104) which includes image data (facial image data) corresponding to the photograph 202 printed on the identification document 108. The biometric information may also include fingerprint biometric information, facial biometric information and/or iris biometric information associated with the user to which the identification document 108 has been issued to (e.g. user A 104). Other biometric information may also be stored on the RF chip 206. The examiner interprets that the RFID reader described in ¶[0068], is reading the RFID chip of the identity document holder and is retrieving the facial image(fourth image) of the identity document holder.),
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Landrock to Khan, Thompson and Conradie in order to incorporate a biochip to further identify the identity document holder. One skilled in the art would have been motivated to modify Khan, Thompson and Conradie in this manner in order to read a radio frequency identification chip on an identification document associated with the user, and in response receiving chip data stored on the radio frequency identification chip. (Landrock, ¶[0007])
However the combination of Khan, Thompson, Conradie and Landrock do not explicitly teach to deactivate the primary cross validation unit in the event the accumulated score is less than the threshold.
Eisen teaches to deactivate the primary cross validation unit in the event the accumulated score is less than the threshold. (¶[0146] In some embodiments, the comparison of the collected data and the pre-registered data may be assigned a matching score, and when the matching score is no lower than a predetermined threshold, such as 70%, 80%, 90%, or 95% of similarity, the authentication read is approved. Otherwise, when the matching score is below the predetermined threshold, the authentication read is rejected. ¶[0073], The authentication may be permitted to be completed, may be stopped, or may cause additional verification processes to occur, based on the authentication read. The examiner interprets that the prior art is card authentication on a user and if the matching score is below a threshold then the authentication is rejected and stopped.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Eisen to Khan, Thompson, Conradie and Landrock in order stop the cross validation if the accumulated scores are below a threshold. One skilled in the art would have been motivated to modify Khan, Thompson, Conradie and Landrock in this manner in order to verify biometric data of the user. (Eisen, ¶[0008]).
Regarding Claim 8, the combination of Khan, Thompson, Conradie, Landrock and Eisen teaches the system of claim 7, wherein the internal consistency checking unit is coupled with an eyeball unit(the corresponding structure relate to a computing device described in ¶[0048] of the instant application.)  adapted in use to display to an operator the faces of the persons displayed in the first image and the fourth image and to allow the operator to provide a determination as to whether the faces match; (Thompson, Col 10 Lines 11-24, Returning to the operator device 10, the display device 22 is adapted to receive and display the alert message (A_Msg). In particular, and in the event the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) and process module 32 identify one or more suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) that closely match the extracted image (FDat.sub.1), the display device 22 is adapted to display the extracted image (FDat.sub.1) together with the most closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3), so that the operator (not shown) can use their own faculties to make a final decision regarding the authenticity of the presented Photo-ID 18 and the bearer (not shown) thereof. The examiner interprets that the prior art is displaying images to an operator in which the operator can make the final decision on the authenticity of the Photo-ID.);
 wherein the eyeball unit is coupled with the primary cross validation unit and is adapted in use to deactivate the primary cross validation unit in the event the operator provides the determination that the faces do not match(Thompson, Col 11, Lines 15-26, The operator is provided 54 with an option to accept or reject the presented Photo-ID 18. In the event the operator chooses 56 to reject the presented Photo-ID 18, the image of the presented Photo-ID and/or the extracted image (FDat.sub.1) therefrom are stored 58 in the secondary archive 29. In the event no a match is found between the extracted image (FDat.sub.1) and one or more faces of persons known to be linked with the handling of illegitimate documents or about to be used in the creation of an illegitimate document (FDat.sub.2) and/or faces of persons who previously presented suspect Photo-IDs (FDat.sub.3), a clearance message is transmitted. The examiner interprets that in the event the operator determines the faces do not match then a clearance message is transmitted and no further validation will be performed.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Thompson to Khan, Conradie, Landrock and Eisen in order to display the faces of the person to an operator in order to determine a match. One skilled in the art would have been motivated to modify Khan, Conradie, Landrock and Eisen in this manner in order to validate a facial image-bearing identity document from the face pictured (Thompson, ¶[0054])
Claims 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khan US PG-Pub (US 20150341370 A1) in view of Thompson et al. US Patent (US 9524422 B2) in view of Conradie et al US PG-Pub(US 20190050943 A1) and in view of Monk et al. US Patent (US 7110573 B2, as cited by applicant in IDS filed on 08/02/2019).
Regarding Claim 9, the combination of Khan, Thompson and Conradie teaches the system of claim 6, wherein the primary cross validation unit comprises a plurality of eyeball units coupled with the face recognition engine blocks3335698109 1 08/02/2019Attorney Docket No. 377652.00002 FRB_1, FRB_2, FRB_3, which are adapted in use to submit for manual inspection the images in a pair (Thompson, Col 10, Lines 11-23, Returning to the operator device 10, the display device 22 is adapted to receive and display the alert message (A_Msg). In particular, and in the event the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) and process module 32 identify one or more suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) that closely match the extracted image (FDat.sub.1), the display device 22 is adapted to display the extracted image (FDat.sub.1) together with the most closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3), so that the operator (not shown) can use their own faculties to make a final decision regarding the authenticity of the presented Photo-ID 18 and the bearer (not shown) thereof. The examiner interprets that the results of the face recognition engine will display the extracted image and the image that is similar to an operator for them to inspect.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Thompson to Khan and Conradie in order to display the faces of the person to an operator in order to determine a match. One skilled in the art would have been motivated to modify Khan and Conradie in this manner in order to validate a facial image-bearing identity document from the face pictured (Thompson, ¶[0054])
Khan, Thompson and Conradie do not explicitly teach submit for manual inspection the images in a pair in the event the measure of similarity for the pair is less than the value of the threshold.  
	Monk teaches submit for manual inspection the images in a pair in the event the measure of similarity for the pair is less than the value of the threshold (Col 9, Lines 1-16, At block 40 the program determines when the image matching is complete. When complete, at block 41 it is decided if any of the confidence reports from blocks 35, 37 and 38 exceed a predetermined minimum threshold. If any do, then the reference documents highest 3 (configurable number) scores are checked against document 11 using the secondary characteristics and test regions as specified in their respective document definition file. The process is the same as steps 36 40. This procedure is followed until it has either been determined that a document is a specific type to a very high degree of confidence or the operator is notified that the type is questionable. If none of the confidence reports exceeds the minimum threshold this means either document 11 on platen 12 is not placed thereon in the correct orientation, the document is in too poor a condition for recognition. The examiner interprets that the prior art is performing image matching on identity documents and if the confidence level does not exceed the minimum threshold then the operator is notified for manual inspection).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Monk to Khan, Thompson and Conradie in order to manually inspect the pair of images if the measure of similarity is below a threshold. One skilled in the art would have been motivated to modify Khan, Thompson and Conradie in this manner in order to validate the identity of a bearer of a document. (Monk, Col 1, Lines 10-11)
Regarding Claim 10, the combination of Khan, Thompson, Conradie and Monk teaches the system of Claim 9, the primary cross validation unit is further adapted is use to deem the identity document validated in the event each measure of similarity for each pair exceeds the value of the threshold or the operator provides a determination that the faces displayed in the pairs submitted for manual inspection match (Khan, ¶[0242] The photo ID from the ID document is compared to the photo from the jurisdiction identity information database information returned. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step, otherwise it skips it; [0243] The photo ID from the ID document is considered a match to the photo from the jurisdiction Identity database. An encrypted ‘Photo Match’ response is returned to the scan location and displayed to the user. The examiner interprets if the photo ID’s exceed a confidence level from the matching algorithm then the identity document is validated.)
Khan, Conradie and Monk do not explicitly wherein each eyeball unit is adapted in use to display to an operator the faces of the persons displayed in the pair and allow the operator to provide a determination as to whether the faces match
Thompson teaches wherein each eyeball unit is adapted in use to display to an operator the faces of the persons displayed in the pair and allow the operator to provide a determination as to whether the faces match (Col 10, Lines 11-23, Returning to the operator device 10, the display device 22 is adapted to receive and display the alert message (A_Msg). In particular, and in the event the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) and process module 32 identify one or more suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) that closely match the extracted image (FDat.sub.1), the display device 22 is adapted to display the extracted image (FDat.sub.1) together with the most closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3), so that the operator (not shown) can use their own faculties to make a final decision regarding the authenticity of the presented Photo-ID 18 and the bearer (not shown) thereof. The examiner interprets that the results of the face recognition engine will display the extracted image and the image that is similar to an operator for them to inspect if the images match or not.); 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Thompson to Khan, Conradie and Monk in order to display the faces of the person to an operator in order to determine a match. One skilled in the art would have been motivated to modify Khan, Conradie and Monk in this manner in order to validate a facial image-bearing identity document from the face pictured (Thompson, ¶[0054])
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khan US PG-Pub (US 20150341370 A1) in view of Thompson et al. US Patent (US 9524422 B2) in view of Conradie et al. US PG-Pub (US 20190050943 A1) and in view of Kuperstein et al. US Patent (US 6128398 A).
Regarding Claim 11, the combination of Khan, Thompson and Conradie teaches the system of claim 6, where Thompson further teaches wherein the face recognition engine blocks FRB_0 and FRB_1, each comprise a plurality of face recognition engines El, E2... E~ , adapted in use to be applied to each image in the pairs into which the first facial image, second facial image and third facial image are organized (Col 7, Lines 57-64, The face recognition engine block 30 may further comprise a plurality of face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n), adapted to operate in sequence or in parallel, to compare the extracted image (FDat.sub.1) with the plurality of suspect images (FDat.sub.2) and further suspect images (FDat.sub.3); and determine whether the extracted image (FDat.sub.1). )
and a plurality of weighting units(the corresponding structure relate to a computing device described in ¶[0048] of the instant application.)  coupled to the face recognition engines El, E2... E~ to apply differential weights to the outputs therefrom (Col 9, Lines 10-13, the process module 32 may weight the outputs from some of the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) more or less heavily than the outputs of others.); 
They don’t explicitly teach wherein the weighting units are coupled with a summing unit to adapted in use to normalise the weighted outputs and to calculate a sum thereof to generate the accumulated score.
Kuperstein teaches wherein the weighting units are coupled with a summing unit(the corresponding structure relate to a computing device described in ¶[0048] of the instant application.) to adapted in use to normalise the weighted outputs(Col 3, Lines 7-15, An output of the neural network is then determined by calculating the dot product normalized by weight vector length of the assigned weights in the two respective weight sets. The system then compares the results of the dot product output to a threshold, wherein an above threshold output indicates that the facial images are from the same person, and a below threshold output indicates that the two facial images are from different persons. The examiner interprets that the prior art teaches normalizing weights which is used to determine if the facial images are the same.) and to calculate a sum thereof to generate the accumulated score(Col 9 Lines 65-67 and Col 10 Lines 1-3, Once the weight vector 94 has been determined for both the reference set and test feature set the neural network 38 computes the normalized dot product of the two weight vectors. In essence, this operation computes the sum of the products of corresponding elements of the two weight vectors. The examiner interprets once the weights have been normalized a sum of the dot product is calculated and that sum is used to calculate if the faces are similar or not.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Kuperstein to Khan, Thompson and Conradie in order to sum the normalized weights to generate the accumulated score. One skilled in the art would have been motivated to modify Khan, Thompson and Conradie in this manner in order to determine if the images being compared are the same person. (Kuperstein, Col 5, Lines 19-20)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN HOANG/Examiner, Art Unit 2663              

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663